DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/17/2021 has been entered into the prosecution for the application. Currently claims 1-5 are pending examination.
The 112 1st and 112(b) rejections to the claims are withdrawn due to the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101748463 of Liu et al in view of US 2010/0320089 of Misra et al.
As to claim 1, Liu teaches of a method of manufacturing a titanium oxide film having micro-holes (Liu, [0017]), the method comprising:
utilizing a titanium substrate as an anode (Liu, [0011] – [0012]); and
performing an electrolysis (anodization) in a sulfuric acid solution with a hydrofluoric compound dissolved therein at 0.5% by weight (Liu, [0012], [0015] and [0027]).
Liu does not teach the current density.
Misra teaches of the formation of titanium nanotube arrays formed by anodization (Misra, Abstract) such that a sulfuric acid with a fluoride compound therein is utilized (or would be obvious to use) as an electrolyte (Misra, [0036] – [0037]).
Misra states that between 5-60 V is utilized to form the nanotube formation, thus generating at 40 V a current density of 20 mA/cm2 (Misra, [0048]).
The conversion of 20 mA/cm2 to A/dm2 is given below:
20 mA/cm2 is 0.02 A/cm2 (divide by 1000). 1 cm is 0.1 dm, therefore 1 cm2 is 0.01 dm2 (square each number). 0.02 A/cm2 * 1 cm2/0.01 dm2 = 0.02/0.01 = 2 A/dm2.
Thus Misra teaches 2 A/dm2 which deems obvious the claimed range (see MPEP 2144.05 II).
As Liu teaches 20-100 V (Liu, [0012]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu as per Misra so as to utilize the desired current density in producing a predictable result in the formation of the desired nanotube formation as per the anodization process.
As to claim 2, Liu in view of Misra teaches to the method of claim 1.
Liu teaches the sulfuric acid concentration being between 2 to 20 weight percent,  and specifically an example at 15 wt.% sulfuric acid (with the desired hydrofluoric compound concentration) (Liu, [0015] and [0027]).
As to claim 3, Liu in view of Misra teaches to the method of claim 1.
Liu teaches the hydrofluoric compound is ammonium fluoride (NH4F) (Liu, [0015]).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0224360 of Varghese et al in view of US 2014/0166490 of Tatebe et al, US 2010/0320089 of Misra et al and CN 101748463 of Liu et al.
As to claims 1, 3 and 5, Varghese teaches of a method of manufacturing a titanium oxide film having micro-holes (Varghese, Abstract), the method comprising:
utilizing a titanium substrate as an anode and performing an electrolysis (i.e. anodization) process in a sulfuric acid solution with a hydrofluoric compound dissolved therein (Varghese, [0021], [0043] and [0060]).
As stated within Varghese, an anodization process is performed on a titanium foil. As per anodization, the titanium substrate is the anode within the system. Varghese 
Varghese does not teach the second electrolysis process, the concentration of fluoride compound within the electrolyte or the current density of the electrolysis process.
Tatebe teaches of an anodization process to form a titanium oxide film such that after an initial anodization process, the pores of the film are widened by performing an electrolytic process using a sulfuric acid solution. The pore widening allows for more metal to be deposited into the pores (Tatebe, [0028]).
As Varghese teaches depositing metal (Pd nanoclusters) after the anodization process (Varghese, [0051] and Fig. 7), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Varghese as per Tatebe to perform a second electrolysis process (using an electrolyte containing sulfuric acid with no fluoride) to widen the pores to facilitate metal being deposited within the pores.
Varghese in view of Tatebe do not teach the concentration of fluoride compound within the electrolyte or the current density of the electrolysis process.
Misra teaches of the formation of titanium nanotube arrays formed by anodization (Misra, Abstract) such that a sulfuric acid with a fluoride compound therein is utilized (or would be obvious to use) as an electrolyte (Misra, [0036] – [0037]).
Misra states that between 5-60 V is utilized to form the nanotube formation, thus generating at 40 V a current density of 20 mA/cm2 (Misra, [0048]).
The conversion of 20 mA/cm2 to A/dm2
20 mA/cm2 is 0.02 A/cm2 (divide by 1000). 1 cm is 0.1 dm, therefore 1 cm2 is 0.01 dm2 (square each number). 0.02 A/cm2 * 1 cm2/0.01 dm2 = 0.02/0.01 = 2 A/dm2.
Thus Misra teaches 2 A/dm2 which deems obvious the claimed range (see MPEP 2144.05 II).
As Varghese teaches between 100 mV to 40 V (Varghese, [0021]), the claimed current density would be obvious for the formation of a nanotube formation as per Varghese in view of Misra.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese in view of Tatebe as per Misra so as to utilize the desired current density in producing a predictable result in the formation of the desired nanotube formation as per the anodization process.
Varghese in view of Tatebe and Misra do not teach the concentration of fluoride compound within the electrolyte or the desired fluoride compound.
It is noted that Varghese teaches HF or KF, etc. as fluoride compounds (Varghese, [0021]), while Misra teaches acidified fluoride electrolytes can use HF, KF or NH4F (ammonium fluoride) as equivalent fluoride compounds (Misra, [0036]).
Liu teaches of forming titanium oxide arrays by anodizing in a sulfuric acid electrolyte containing 0.5 wt. % fluoride compound (NH4F) (Liu, [0012] – [0016]).
Liu states the array is more uniformly formed in the fluoride containing electrolyte (Liu, [0008]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese in view of 
As to claim 2, Varghese in view of Tatebe, Misra and Liu teach to the method of claim 1.
Varghese additionally teaches sulfuric acid present in between 5% to 10 % (Varghese, [0060]).
Liu teaches specifically 15 wt. % sulfuric acid and up to 20 wt. % (Liu, [0015] and [0027]).
As to claim 4, Varghese in view of Tatebe, Misra and Liu teach to the method of claim 1.
Varghese teaches the anodization process of 1 minute (Varghese, [0043]), thus deeming obvious the claimed range.

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Misra teaches 200 A/dm2 as the current density (a conversion of 20 mA/cm2) which does not disclose the claimed range of 1-20 A/dm2.
This conversion by the Applicant is incorrect. 
The conversion of 20 mA/cm2 to A/dm2 is given below:
20 mA/cm2 is 0.02 A/cm2 (divide by 1000). 1 cm is 0.1 dm, therefore 1 cm2 is 0.01 dm2 (square each number). 0.02 A/cm2 * 1 cm2/0.01 dm2 = 0.02/0.01 = 2 A/dm2
Thus Misra teaches 2 A/dm2 which deems obvious the claimed range (see MPEP 2144.05 II).
This is additionally verified by two websites:

    PNG
    media_image1.png
    1200
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1200
    1920
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794